IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


FRANK JAMES CAPOZZI, SR.,        : No. 180 MAL 2017
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
UNEMPLOYMENT COMPENSATION        :
BOARD OF REVIEW,                 :
                                 :
               Respondent        :

FRANK JAMES CAPOZZI, SR.,        : No. 181 MAL 2017
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
UNEMPLOYMENT COMPENSATION        :
BOARD OF REVIEW,                 :
                                 :
               Respondent        :

FRANK JAMES CAPOZZI SR.,         : No. 182 MAL 2017
                                 :
               Petitioner        :
                                 : Petition for Allowance of Appeal from
                                 : the Order of the Commonwealth Court
          v.                     :
                                 :
                                 :
UNEMPLOYMENT COMPENSATION        :
BOARD OF REVIEW,                 :
                                 :
               Respondent        :


                              ORDER
PER CURIAM

      AND NOW, this 19th day of September, 2017, the Petition for Allowance of

Appeal is DENIED.




              [180 MAL 2017, 181 MAL 2017 and 182 MAL 2017] - 2